Citation Nr: 1540250	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  15-10 498	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1947 to May 1950.  He died in June 2014.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits.
 
2.  The Veteran died in June 2014 at a private medical facility; the death certificate lists cardiovascular arrest, cardiac shock and respiratory failure, and congestive heart failure as the causes of death.
 
3.  At the time of his death, the Veteran had no claims pending before VA.
 
4.  A timely claim for burial allowance was received on June 30, 2014. 
 
5.  The Veteran did not die while in a VA Medical Center, domiciliary, nursing home, or any other facility under contract with VA; he did not die while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

There are certain situations, however, when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (stating the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  The Court has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding the VCAA is not applicable where law, not factual evidence, is dispositive).  With regard to the present appeal, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).


Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2015).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2015).

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2015). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2015).  Pursuant to 38 C.F.R. § 3.1600(c) (2015), properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2015). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or § 3.1600(g).  38 C.F.R. § 3.1601 (2015). 

In the current case, the undisputed facts reveal that the criteria for VA burial benefits are not met.  The Veteran died in a private medical facility in June 2014.  At the time of his death, service-connected compensation or nonservice-connected pension benefits were not being paid to the Veteran.  The Veteran's death is not service connected.  Indeed, the Appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied in an unappealed September 2014 rating decision.  Additionally, the Veteran's body is not being held by a State.  

With regard to the Veteran's hospitalization at a private medical facility, the Veteran did not die while properly hospitalized by VA.  He had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703 (West 2014), admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720 (West 2014) for nursing home care at the expense of the United States, and he had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741(West 2014).  Moreover, he did not die en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care. 

The Appellant does not dispute any of these facts.  Rather, she contends that the Veteran was a participant in the VA healthcare system, that the ambulance that transported the Veteran to the private facility had been unable to reach VA to obtain authorization to transport him to a VA hospital, and that the Veteran likely would have preferred to pass away at a VA facility.  

Regrettably, the law is dispositive in this case and there simply is no legal basis to award VA burial benefits.  The Board sympathizes with the Appellant for her loss and acknowledges that given the choice, the Veteran may have wished to pass away at a VA facility.  However, the facts are clear; the Veteran did not die while properly hospitalized by VA.  Thus, the Appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


